Opinion issued June 17, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00725-CR
———————————
RODNEY KEVIN WILLIAMS, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 262nd District Court  
Harris County, Texas

Trial Court Case No. 1200957
 

MEMORANDUM OPINION 
          Appellant,
Rodney Kevin Williams, pleaded guilty, with an
agreed recommendation as to punishment with the State, to the state jail felony
offense of theft. In accordance with appellant’s plea bargain with the State,
the trial court deferred a finding of guilt and placed appellant on community supervision
for a period of four years and assessed a $300 fine.  Notice of appeal was not given.
Subsequently,
the State filed a motion to adjudicate guilt. 
Appellant pleaded not true to the allegations in the State's motion.  After hearing and considering the evidence
presented by both sides, the trial court found true the allegations contained in
the State's motion to adjudicate guilt, found appellant guilty of the original
offense of theft, and sentenced appellant to confinement for two years in the
State Jail Division of the Texas Department of Criminal Justice.  Appellant gave notice of appeal.  We affirm.
          Appellant’s
counsel on appeal has filed a brief stating that the record presents no
reversible error, that the appeal is without merit and is frivolous, and that
the appeal must be dismissed or affirmed. 
See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, (1967). The
brief meets the requirements of Anders by presenting a professional
evaluation of the record and detailing why there are no arguable grounds for
reversal.  Id. at 744, 87 S. Ct. at
1400; see also High v. State, 573 S.W.2d 807, 810 (Tex. Crim. App.
1978). 
          Counsel
represents that he has served a copy of the brief on appellant.  Counsel also advised appellant of his right
to examine the appellate record and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  Having reviewed the record and counsel’s
brief, we agree that the appeal is frivolous and without merit and that there
is no reversible error.  See Bledsoe
v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).  
          We
affirm the judgment of the trial court and grant counsel’s motion to withdraw.[1]  Attorney Kevin Sekaly Cribbs must immediately
send the notice required by Texas Rule of Appellate Procedure 6.5(c) and file a
copy of that notice with the Clerk of this Court.
          We
deny as moot any pending motions.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices
Bland and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).




[1]           Appointed counsel still has a duty to inform appellant
of the result of this appeal and that he may, on his own, pursue discretionary
review in the Texas Court of Criminal Appeals. 
See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
2005).